Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
04/07/2016 12:10 PM CDT




                                                         - 732 -
                               Decisions of the Nebraska Court of A ppeals
                                     23 Nebraska A ppellate R eports
                                               YOST v. DAVITA, INC.
                                               Cite as 23 Neb. Ct. App. 732




                              Debra Yost, appellant and cross-appellee, v.
                               Davita, Inc., appellee and cross-appellant.
                                                      ___ N.W.2d ___

                               Filed March 1, 2016.    Nos. A-15-197, A-15-234, A-15-235.

                                              supplemental opinion

                  Appeal from the Workers’ Compensation Court: Daniel R.
               Fridrich, Judge. Former opinion modified. Motion for rehear-
               ing overruled.
                 Eric B. Brown, of Atwood, Holsten, Brown, Deaver & Spier
               Law Firm, P.C., L.L.O., for appellant.
                 Caroline M. Westerhold and Stephen J. Schultz, of Baylor,
               Evnen, Curtiss, Grimit & Witt, L.L.P., for appellee.
                    Pirtle, R iedmann, and Bishop, Judges.
                  Per Curiam.
                  This matter is before the court on the motion for rehearing
               filed by Davita, Inc., regarding our opinion reported in Yost
               v. Davita, Inc., 23 Neb. Ct. App. 482, ___ N.W.2d ___ (2015).
               We overrule the motion, but for purposes of clarification, we
               modify the opinion as follows:
                  In the section of the opinion designated “Increase in
               Incapacity,” we withdraw the eighth paragraph, id. at 495, ___
               N.W.2d at ___, and substitute the following:
                        We also note that the compensation court made a fac-
                     tual finding that the L2‑3 level was not a pain generator
                              - 733 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                      YOST v. DAVITA, INC.
                      Cite as 23 Neb. Ct. App. 732

  based on an opinion by Dr. Cornett. Although Davita
  argues there was evidence to the contrary, we cannot say
  the compensation court was clearly wrong in determining
  that all of the pain Yost experiences in her back is, in fact,
  related to the work accident. And it is her back pain and
  limitations from her work‑related back injury that have
  exacerbated her depression symptoms to the point that she
  is unable to work.
The remainder of the opinion shall remain unmodified.
	Former opinion modified.
	Motion for rehearing overruled.